          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 1 of 30


      Todd M. Schneider (SBN 158253)
 1    Jason H. Kim (SBN 220279)
      SCHNEIDER WALLACE
 2    COTTRELL KONECKY
      WOTKYNS LLP
 3    2000 Powell Street, Suite 1400
      Emeryville, California 94608
 4    Telephone: (415) 421-7100
      Facsimile: (415) 421-7105
 5    tschneider@schneiderwallace.com
      jkim@schneiderwallace.com
 6
     Attorneys for Plaintiff
 7
                                 UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
     NATHANIEL DYLAN KRAMER,                      Case No. ___________________
10   Individually and on behalf of all others
     similarly situated,                          CLASS ACTION
11
     Plaintiff,                                   DEMAND FOR JURY TRIAL
12

13   v.

14   HENRY SCHEIN, INC.; PATTERSON
     CO., INC.; BENCO DENTAL SUPPLY
15   CO.; AND UNNAMED
16   CO-CONSPIRATORS

17 Defendants.

18

19

20

21

22

23

24

25

26

27

28
                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               Nathaniel Dylan Kramer v. Henry Schein, Inc., et al.
            Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 2 of 30



                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF CALIFORNIA
 1                   BUSINESS AND PROFESSIONS CODE §§ 16720 AND 17200
 2

 3           Plaintiff and members of the proposed Class purchasing dental services in California have

 4 suffered antitrust price injury due to a long-term, unlawful boycott and price fixing conspiracy of

 5 Defendant distributors Henry Schein, Inc. (“Henry Schein”), Patterson Companies, Inc. (“Patterson”),

 6 and Benco Dental Supply Company (“Benco”) (collectively “Defendants”) in a United States relevant

 7 market for the distribution of dental supplies. This conspiracy has unlawfully overcharged California

 8 dental practices, orthodontic practices, and dental laboratories (collectively “dental practices”) on

 9 their purchases of dental supplies. In turn, these California dental practices have passed on, all or in

10 part, their antitrust price injury to members of the California Class purchasing dental services.

11                                      NATURE OF THE ACTION

12           1.     Members of the proposed California Class of Dental Purchasers have paid for dental

13 services provided by hundreds of California dental practices. These practices procure dental supplies

14 directly provided by Defendants, which are the three largest distributors of dental supplies in the

15 United States. Insulated by high barriers to entry (heightened by the conspiracy’s boycotting of

16 competitors), the conspiracy accounts for between 80% and 90% of sales in a relevant supplies

17 market.

18           2.     Defendants have violated the Cartwright Act and California Unfair Competition Act

19 with their agreement not to compete as to price and margins. This allows them to charge California

20 dental practices well above competitive prices for dental supplies. This overcharging is in turn passed

21 on, all or in part, to members of the proposed California Class of Dental Purchasers in their dental

22 bills.

23           3.     In aid of their pricing conspiracy, Defendants have pursued four strategies. First, they

24 have sought to fix pricing through an effort to reach agreed margins on sales across these major

25 distributors. As Henry Schein’s Regional Manager Mark Lowery has put it, the aim of the margin-

26 fixing scheme is to ensure that dentists “get[] [dental products] for the same price no matter who they

27 buy it from” so that “we all get paid,” and the scope of this margin-fixing scheme has run

28                                                      1
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 3 of 30



 1 “unanimously across the industry [for] as long as [I have] been in the dental business.”

 2          4.     Second, Defendants have conspired to boycott the entry and expansion of competing
 3 distributors offering lower supply prices by boycotting, or threatening to boycott, manufacturers

 4 supplying the discounters by denying the manufacturers essential distribution by Defendants. They

 5 have also boycotted, or threatened to boycott, (a) the trade shows of state dental trade associations,

 6 (b) dental practices, and (c) other industry participants dealing with, or promoting, lower-priced

 7 distributors.

 8          5.     Victims of the unlawful boycotts include multiple discounting distributors including
 9 SourceOne Dental, Inc., TDA Perks, Archer & White, and Amazon.com, Inc. These innovative,

10 lower-priced distributors often seek to partner with state dental associations which aggregate their

11 members’ purchasing volumes to bring down prices.

12          6.     Third, Defendants have divided among themselves the relevant market by agreeing
13 not to “poach” one another’s sales representatives and the dental practices serviced by these sales

14 representatives.

15          7.     The Defendants’ conduct is per se illegal under the Cartwright Act by fixing prices,
16 boycotting, and dividing the relevant market. Overcharges inflicted on the California dental practices

17 by the conspiracy have been passed on, all or in part, to their customers, members of the proposed

18 Class of Dental Purchasers. Defendants’ conduct also constitutes unfair competition under the

19 California Unfair Competition Act.

20          8.     Each Defendant is jointly and severally liable for all damages inflicted on the proposed
21 Class.

22                                    JURISDICTION AND VENUE
23          9.     This Court has original subject matter jurisdiction over this matter under 28 U.S.C.
24 § 1332(d)(2) because the matter in controversy exceeds the sum of $5,000,000, exclusive of interest

25 and costs, and members of the California Class alleged herein are citizens of California, whereas each

26 Defendant is a citizen of a State other than California. 28 U.S.C. § 1332(c)(1).

27          10.    Venue is proper because Defendants reside within this District and are subject to
28                                                     2
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 4 of 30



 1 personal jurisdiction within this District. 28 U.S.C. § 1391(b). Defendants maintain offices, regularly

 2 transact business, have agents, and/or are otherwise found within this District.

 3          11.     Each Defendant has significant contacts with the State of California and this District,
 4 and Defendants’ conduct occurred at least in part in this District, has affected commerce in this

 5 District, and/or has caused injury, including to Plaintiff, in this District.

 6                                                  PARTIES
 7          12.     Plaintiff Nathaniel Dylan Kramer (“Plaintiff”) resides in this District and has received
 8 dental services from dental practices in this District. During the relevant time period, Plaintiff

 9 received, and paid for, a number of dental services and procedures. Plaintiff was overcharged for

10 these dental services and procedures because of the conspiracy alleged below.

11          13.     Defendant Henry Schein, which is incorporated under the laws of Delaware with its
12 headquarters in Melville, New York, is the nation’s largest distributor of dental supplies.

13          14.     Defendant Patterson, which is incorporated under the laws of Minnesota with its
14 headquarters in St. Paul, Minnesota, is the nation’s second largest distributor of dental supplies.

15          15.     Defendant Benco, which is incorporated under the laws of Delaware with its
16 headquarters in Pittston, Pennsylvania, is the nation’s third largest distributor of dental supplies.

17          16.     Various other individuals and entities not named as defendants herein participated as
18 co- conspirators with Defendants and performed acts and made statements in furtherance of the

19 conspiracy.

20                                          RELEVANT MARKET
21          17.     Plaintiff alleges a horizontal, per se illegal conspiracy to fix prices, boycott, and divide
22 markets. To the extent Plaintiff’s claims are found to be governed by the rule of reason, the relevant

23 product market is the market for the distribution of dental supplies. The relevant geographic market

24 is the United States.

25                              THE CONSPIRACY’S MARKET POWER
26          18.     Susceptibility of the Distribution Market to Collusion. The United States relevant
27 market for the distribution of dental supplies has several characteristics making it susceptible to

28                                                       3
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 5 of 30



 1 collusion, which allows the conspiracy to maintain substantial market power and above-competitive

 2 pricing. First, the distribution of supplies is highly concentrated. In total Defendants sell between

 3 80% and 90% of the distribution services. The Herfindahl-Hirschman Index (“HHI”) is a common

 4 measure of industry concentration utilized by the United States Department of Justice, the Federal

 5 Trade Commission, and economists. The HHI is over 3,000 for the relevant market. An HHI over

 6 2,500 denominates a “highly concentrated” market. This high market concentration has made it much

 7 easier for Defendants to collude to fix prices, boycott, and divide markets.

 8          19.     Second, the relevant market has high entry barriers, greatly strengthened by
 9 Defendants’ boycotting. For example, state dental associations aggregating dental practices’

10 acquisitions of dental supplies are a crucial link in distribution. If Defendants’ boycotting chokes off

11 competitors’ distribution, this impedes their entry and expansion. By the same token, Defendants’

12 boycotting of manufacturers dealing with these discounters makes it even more difficult for them to

13 compete.

14          20.     Third, the relevant market is characterized by relatively static demand because adults
15 and children receive routine dental care and demand for this dental care is directly correlated with the

16 demand for dental supplies. Faced with static demand, distributors in a competitive market seek to

17 undercut one another’s pricing to obtain market share. Here, the Defendants’ fear of this lower pricing

18 has created a strong incentive for their collusion. By collusion among the dominant market

19 participants, Defendants have managed to increase their prices year-after-year across a broad range

20 of products, even though demand for dental supplies has been static. This pricing is inconsistent with

21 full and vigorous price competition and supports the inference that the relevant market is susceptible

22 to collusion and has been distorted by collusion.

23          21.     Market Power. To treat their patients, dental practices regularly consume dozens if
24 not hundreds of different types of dental supplies. Supplies include in part acrylics, adhesive agents,

25 alloys, anesthetics, articulating products, burs, cements and liners, crown and bridge products,

26 endodontics, implants, impression materials, instruments, pins and posts, retraction materials, rubber

27 dam materials, waxes, infection control products, and x-ray accessories (“dental supplies”).

28                                                     4
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 6 of 30



 1          22.     There are hundreds of manufacturers of dental supplies operating within the United
 2 States. To avoid the burden and expense associated with purchasing, processing, and receiving orders

 3 from dozens of manufacturers on a regular basis, dental practices use distributors, like Defendants,

 4 who stock a wide-ranging catalogue of the manufacturers’ products. Approximately 75% of all dental

 5 supplies are sold through distributors.

 6          23.     Defendants purchase dental supplies from dental manufacturers and resell them
 7 directly to dental practices. They charge the dental practices the products’ costs of manufacture plus

 8 distribution fees (typically set as a percentage of costs).

 9          24.     Because of the burden, expense, and inefficiency associated with purchasing,
10 processing, and receiving orders from dozens of manufacturers, dental practices do not find

11 purchasing directly from manufacturers a reasonable substitute for purchasing through distributors.

12 By using the latter, practices can place, process, and receive fewer orders and shipments, saving both

13 time and money as compared with ordering each of the various products they need from the individual

14 manufacturers. Moreover, manufacturers themselves often lack their own distribution channels

15 necessary to service the practices efficiently and in a timely manner. Some manufacturers do not even

16 offer direct purchasing options. Thus the manufacturers cannot substantially discipline Defendants’

17 collusive, unlawful pricing.

18          25.     Defendants have collusively achieved and maintained market power. They have the
19 power to raise supply prices significantly above competitive levels without losing sufficient sales in

20 the relevant market to make this above-competitive pricing unprofitable. The conspiracy controls

21 between 80% and 90% of sales in the relevant market.

22                                           THE CONSPIRACY
23          26.     The Defendants have conspired not to compete as to price and margins in the relevant
24 market, allowing them to charge above-competitive prices despite static demand and competitive

25 threats from multiple sources, including nationwide distributors, the internet, and innovative

26 distribution business models.

27

28                                                      5
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 7 of 30



 1                        PERSISTENT AND LONG-TERM PRICE FIXING
 2          27.    For years, Defendants have agreed on their distribution pricing consistent with
 3 maintaining their overall gross margins in the range between 26 and 28%. Since 2005, they have

 4 raised these prices and margins. Their collusive margins have been as much as 35% or higher, which

 5 are fully consistent with the conspiracy’s exercise of market power.

 6          28.    Defendants have orchestrated their collusion through private meetings at professional
 7 events, personal gatherings, text messages, phone calls, business and personnel email messages, and

 8 intermediaries, including, e.g., the sales representatives and executives of dental supply

 9 manufacturers. Although there is little active recruitment among the Defendants for one another’s

10 sales representatives (as a result of a no-poaching agreement described infra), high level employees

11 of Defendants frequently move among the Defendants which facilitates collusion.

12          29.    A Patterson employee from 2004 until 2015 confirmed the breadth and scope of the
13 Defendants’ agreement not to compete on price. He observed that at least during the period from 2011

14 to 2015, when he was responsible for dental sales for Patterson, he was not permitted to go below set

15 minimum thresholds for gross margins, 28-30% on supplies. These thresholds were implemented on

16 a nationwide basis. He recounts that, during his tenure, it was known throughout Patterson’s sales

17 division that Henry Schein also would not go below 32% and he would compete, if at all, for business

18 on a basis other than price. This employee was regularly informed by others within Patterson that

19 they knew that Schein would not go below a certain price.

20          30.    A former sales representative, who worked for Patterson and Benco, learned about
21 gross margin thresholds at both companies from his managers, at monthly sales meetings, and during

22 training sessions. He recalls that these thresholds were documented in handouts provided at monthly

23 meetings. At both companies, the minimum margins were similar during his entire 15-year tenure in

24 the industry.

25          31.    On August 31, 2012, Archer & White (“Archer”), a discounting distributor, filed an
26 antitrust suit against Henry Schein, certain dental manufacturers, and unnamed co-conspirators

27 alleging price fixing and exclusionary group boycotting. Just before this suit was filed, Ben Cohen,

28                                                    6
                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 8 of 30



 1 the head of Benco, which was not named as a defendant in the lawsuit, learned that the suit was

 2 imminent. He called James Archer of Archer to dissuade the company from pursuing the lawsuit,

 3 offering almost $1 million by way of settlement, and urging Archer “to make the whole thing go away

 4 without a lawsuit.” He suggested that, even though Benco was not a party to the lawsuit, its filing

 5 “will not work for Benco on a lot of different levels.”

 6          32.    That Benco, a supposed competitor of companies facing a serious antitrust lawsuit,
 7 would offer to pay to make the suit go away to protect its supposed competitors is an action against

 8 self-interest indicative of collusive behavior. Absent Benco’s participation alongside other

 9 Defendants in the pricing conspiracy, it made no business sense for Benco to indemnify Archer for

10 the anticompetitive conduct of its rivals.

11          33.    Underscoring Defendants’ knowledge of their wrongdoing, Jack Powers, who was
12 employed by a smaller distributor of dental supplies that is a co-conspirator but not named as a

13 defendant here, Burkhart Dental Supply (“Burkhart”), told Schein’s Lowery and Dynamic Dental’s

14 (“Dynamic”) Skip Pettus in 2008 that they “have to be very careful, if a customer doesn’t like us, they

15 could have us all up on price fixing. . . .” or “. . . somebody complaining about getting together as a

16 group and saying: Okay, well, we’re going to hold to a certain margin.”

17                          GROUP BOYCOTT IN AID OF PRICE FIXING
18          34.    Several prominent actual and potential distribution competitors of Defendants have
19 been successfully targeted by Defendants’ group boycott designed to avoid emerging threats to their

20 collusive pricing, including SourceOne, Amazon.com, Inc. (“Amazon”), and Archer, with its joint

21 venture partner Dynamic.

22          35.    In some cases, the Defendants give the discounting distributors a choice. Join the cartel
23 and raise their pricing or the Defendants would boycott them by pressuring manufacturers and state

24 dental associations not to deal with them.

25          36.    As to competitors not joining the conspiracy, Defendants have jointly leveraged their
26 power over manufacturers to suppress the discounters’ competition at least as far back as 2008 and

27 done the same with state dental associations at least as far back as 2013.

28                                                     7
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 9 of 30



 1          37.    All else being equal, Defendants’ price collusion and above-competitive profit
 2 margins should have enticed rival distributors to enter and expand in the relevant distribution market

 3 by offering lower prices and earning lower, but still profitable, margins. They could pay

 4 manufacturers more for their products than Defendants, while at the same time charging dental

 5 practices less for the same products. This enhanced competition should have, in turn, forced the

 6 Defendants to lower their collusive prices to competitive levels (or lose enough market shares making

 7 their collusive pricing unprofitable).

 8          38.    At least as far back as 2004, Defendants’ high prices and profit margins did in fact
 9 entice rival distributors to attempt to expand their market presences. However, their efforts were

10 stymied by Defendants’ boycotting (through manufacturers and state dental associations) to impair

11 this competition.

12          39.    To successfully enter or expand, a rival distributor must be able to: (a) offer a
13 comprehensive line of dental supplies; (b) purchase products in sufficient quantities to avail

14 themselves of economies of scale; and (c) efficiently reach a sufficient number of dental practices.

15                                      Boycott Target: SourceOne
16          40.    In October 2013, Source One, a new supplies distributor with a wide-ranging product
17 offering comprised of over 50,000 dental supplies, created a dental supplies distribution platform in

18 partnership with the Texas Dental Association (“TDA”). SourceOne’s existing e-commerce platform,

19 which operated nationwide, was already a lower-priced distribution option vis-à-vis those of

20 Defendants. Its new sales platform, “TDA Perks Supplies,” offered dental practices the opportunity

21 to avail themselves of even lower distribution prices, an average 30% below those of Defendants. The

22 platform was an immediate success and quickly positioned itself for nationwide expansion. Rivals

23 besides SourceOne, drawn to the platform’s initial success, began planning efforts with other state

24 dental associations to implement similar programs.

25          41.    With the advent of an efficient national competitor that threatened their cartelized
26 prices and sizeable profit margins, Defendants’ reaction was swift, fierce, and coordinated. This

27 aspect of the group boycott began in mid-to-late-2013, continues to the present, and involves three

28                                                    8
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
         Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 10 of 30



 1 interrelated actions.

 2          42.    First, Defendants threatened manufacturers in concert: should they sell their products
 3 through SourceOne, Defendants would refuse to sell or refuse to actively promote the manufactures’

 4 products through their distribution channels. Because Defendants controlled nearly 80% to 90%

 5 percent of the distribution market, the loss of Defendants’ distribution would have been devastating

 6 to these manufacturers. Defendants’ collusive threats continue to be successful in coercing

 7 manufacturers to abandon or forgo business relationships with SourceOne.

 8          43.    These cut-off products represent a substantial portion of SourceOne’s business.
 9 SourceOne abruptly lost access to dozens of product lines, including many of SourceOne’s most

10 important and highest-selling items. By April 2014 SourceOne had lost access to at least 75% of its

11 top selling products, crippling its ability to compete with Defendants.

12          44.    One of SourceOne’s suppliers, an intermediary distributor called DDS Dental
13 Supplies, told SourceOne that it would no longer supply SourceOne because of pressure applied on

14 manufacturers by Defendants. Similarly, DMG America, a manufacturer of dental restoration

15 products, told DDS Dental Supplies that it would no longer allow its products to be supplied to

16 SourceOne because of the Defendants’ threats.

17          45.    Other manufacturers that abruptly stopped allowing their products to be sold through
18 SourceOne include Sultan Healthcare, Danaher, Heraeus Kulzer, Ivoclar Vivadent, Quala, and

19 Septodont. None of these manufacturers or intermediary distributors had ever voiced any concerns

20 with SourceOne until after the 2013 announcement of SourceOne’s innovative new distribution

21 platform and the beginning of the group boycott. Their decisions to stop selling to SourceOne were

22 contrary to their own economic interests (in the absence of the group boycott), as they forfeited

23 significant future revenues that would have been earned by continuing to sell to SourceOne.

24          46.    When SourceOne sought replacement suppliers, candidates, including DHP Dental,
25 were deterred from doing business with SourceOne as a result of Defendants’ group boycott.

26          47.    Second, Defendants boycotted the annual meetings and trade shows of state dental
27 associations that were partnering or doing business with SourceOne and threatened to boycott those

28                                                    9
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
         Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 11 of 30



 1 that were considering the same.

 2          48.    An important way to reach dental practices and manufacturers efficiently is to joint
 3 venture with state dental associations. These voluntary associations of dentists possess an important

 4 capacity to connect distributors with customers and suppliers. They can foster competition by

 5 endorsing or joint venturing with new distributors, or distribution platforms, and providing them

 6 efficient access to dental practices. These dental associations, however, can also serve as a “choke

 7 point” at which incumbents like Defendants can—and did—leverage their collective market power

 8 to block the entry of lower-priced rival distributors, including distributors with innovative sales and

 9 distribution techniques that threatened the business models and profit margins of the Defendants.

10          49.    Traditionally, Defendants have sent sales representatives to participate in the annual
11 meetings and trade shows of state dental associations, and state dental associations depend on the

12 revenues generated by the participation of major distributors like Defendants at these events.

13          50.    In March of 2014, a Patterson representative met privately with TDA representatives
14 and demanded that the TDA end its relationship with SourceOne, or Patterson would withdraw from

15 the TDA’s annual trade show and refuse to advertise in the TDA’s publications. In April of 2014, a

16 Schein representative privately delivered an identical message.

17          51.    These threatened boycotts were coordinated and deterred other state dental
18 associations that had expressed interest in partnering with SourceOne from doing so, including, inter

19 alia, the Colorado Dental Association, the California Dental Association, and the Virginia Dental

20 Association.

21          52.    In the absence of the group boycott, SourceOne’s new program would have spread
22 through the nation rapidly, as evidenced by an April 9, 2014 email, in which a representative of the

23 TDA wrote the “next link” in SourceOne’s “unfolding saga” would be that “the American Dental

24 Association and most large states would [be] onboard in a nano-second, and that is the reason for the

25 suppliers’ fear.” And in a February 3, 2014 email from Schein to the TDA, Schein’s Dean Kyle

26 threatened the TDA: “I am concerned the Board does not understand the far reaching impact” of its

27 decision to endorse and partner with SourceOne.

28                                                    10
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
         Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 12 of 30



 1          53.    When state associations refused Defendants’ demands, Defendants carried through on
 2 their threats to boycott annual trade shows. They refused to attend trade shows organized by the TDA

 3 in 2014 and the Arizona Dental Association (“AZDA”) in 2015 and forfeited substantial deposits

 4 advanced to the associations. A boycott of the Louisiana Dental Association’s (“LDA”) 2015 annual

 5 show was avoided only when the LDA abandoned its plans to associate with SourceOne.

 6          54.    Defendants were the only distributors not to attend the TDA and AZDA events and
 7 dozens of dental supplies manufacturers also refused to attend TDA’s 2014 trade show pursuant to

 8 Defendants’ demands that they stay away. These manufacturers told TDA and AZDA that their

 9 decision to pull out of their events was a result of pressure applied by Defendants. The TDA and

10 AZDA suffered financial hardship and their events were less profitable as a result of the boycott.

11 Since the boycott, AZDA has not actively promoted SourceOne to its membership.

12          55.    These group boycotts had a cascading effect on other state dental associations. The
13 LDA, fearful of Defendants’ retaliation, sought to disguise its relationship with SourceOne, planning

14 to announce the business relationship only after their annual trade show. Unfortunately, Defendants

15 learned of the planned relationship in advance of the event and again threatened a boycott. In light of

16 Defendants’ recent boycotts of TDA’s and AZDA’s events, LDA abandoned its endorsement of

17 SourceOne.

18          56.    The Colorado Dental Association (“CDA”) reported to SourceOne in January 2015
19 that it was “concerned about the major dental suppliers in our area, Schein, Patterson and others

20 pulling their support to the CDA and our largest component society which hosts the Rocky Mountain

21 Dental Conference each year” if it associated with SourceOne.

22          57.    Internal notes from the Virginia Dental Association (“VDA”) reflect that Defendants’
23 boycotts influenced the VDA not to pursue a relationship with SourceOne. The notes indicate VDA’s

24 awareness that the TDA has “had some push back from the major suppliers . . . but generally, members

25 seem to be realizing significant savings and are happy with the [SourceOne] program.” Later, the

26 VDA observes that the push back has intensified: “TX has had some major pushback from the

27 suppliers because of [SourceOne’s] program. They had 15 companies pull out of the exhibiting [sic]

28                                                    11
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
         Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 13 of 30



 1 at the TDA Annual meeting in response to the [SourceOne] endorsement and have had some real

 2 issues with their relationship with the suppliers. It was also noted that some [dental] offices have had

 3 issues when they need service from one of the main suppliers [Defendants Henry Schein, Patterson,

 4 and Benco] for something in the office. When they are not ordering from the [incumbent] suppliers,

 5 their priority on the repair list seems to slip.” Ultimately, a November 6, 2014 email reflects that the

 6 VDA, after “really think[ing] about the consequences of [endorsing SourceOne],” including the fact

 7 that “major suppliers dealers will (are) very upset about this and won’t take it laying down. I suspect

 8 they will punish [state Dental associations] in some way,” the VDA forwent the opportunity to

 9 affiliate with SourceOne.

10          58.    In contrast, the Nevada Dental Association, which has no annual trade show for
11 Defendants to boycott and was less susceptible to Defendants’ threats, did follow through with a

12 planned partnership with SourceOne.

13          59.    Defendants have also misrepresented to dentists the nature and quality of dental
14 supplies sold through SourceOne, misrepresenting them as expired, counterfeit, altered, unauthorized,

15 or otherwise unfit for their purpose.

16          60.    Defendants’ conduct is pursued in unison. They facilitate their collusive conduct
17 through in-person meetings at trade shows, business and personal email, and through business and

18 personal cell phone calls and text messages. Their employees, many having previously worked for

19 another Defendant, had close relationships through social and business gatherings and shared a

20 common motive and opportunity to exclude SourceOne and similar competitors from the market.

21 They acted on that motive.

22          61.    Defendants communicated with each other about the TDA and reached an agreement
23 to boycott the TDA. On November 1, 2013, a Schein employee wrote to a colleague at Schein, “Let’s

24 talk with P[atterson], Benco, . . . . [and] [n]ot give TDA a dime.” Another Schein representative

25 responded, “I refuse to work with any manufacturer rep that sells through [SourceOne]. That’s [what]

26 every distributor should say. The manufacturers will get scared and pull out.”

27          62.    On or about October 15, 2013, the Schein South Texas Regional Manager had a phone
28                                                     12
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
         Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 14 of 30



 1 conversation with a Benco Regional Manager regarding TDA’s partnership with SourceOne. The

 2 Schein Regional Manager recounted in an email that, during the call, Schein and Benco employees

 3 discussed their mutual interest in jointly boycotting the TDA and then agreed that they would reach

 4 out to Patterson to ensure that all three would engage in a group boycott of TDA.

 5          63.    In a February 1, 2014 internal email from DDS Dental, a dental distributor, DDS’s Dr.
 6 Seznik, relays that “Patterson was encouraging Schein to support them in pulling out of meetings”

 7 for state dental associations that supported SourceOne.

 8          64.    A March 31, 2014 email thread forwarded by David McCarley of McCarley Dental
 9 reflects that at the South Dental Convention:

10          some of the vendors say that they were told by both Patterson and Schein not to have
            anything to do with TDA Perks or they would shelve their products nationwide. . . .
11          when I spoke with a Schein rep at their normal sized [booth], he said that they were
12          still having higher-up corporate discussions on whether they would attend the TDA or
            not, and that Benco was discussing the same. . . . [T]hey really do think that they can
13          derail the [SourceOne] Perks program.

14

15          65.    That same email thread reflects that “Big Dental Suppliers are sending false info to

16 Dentists [about SourceOne]. Patterson reps have even called the TDA pretending to be Dentists

17 complaining. We have traced the calls back to the Reps. . . . If this is true I am sure the Board will

18 cut ties immediately with SourceOne.”

19          66.    An April 21, 2014 SourceOne email, with the subject line “Group Boycott of our

20 company organized by largest dental suppliers,” reflects that “TDA has received a significant number

21 of cancelations for their annual session (April 30–May 3) from a variety of manufacturers previously

22 confirmed to exhibit. Many of them cited pressure from both Henry Schein and Patterson as the reason

23 for the last-minute cancelation. Many of them informed the TDA that they were specifically

24 threatened by both companies that if they did not cancel their attendance at the conference, various

25 unpleasant things would happen to them.”

26          67.    Boasting about the efficacy of their group boycott, Benco tweeted the day before the

27 TDA’s meeting was scheduled to start: “texas meeting will not be the same without key venders there.

28                                                    13
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
         Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 15 of 30



 1 #skiptheTDA” on April 29, 2014. The tweet appears to have since been deleted.

 2          68.     A July 22, 2014 email from Mike Wade of Benco to Patterson’s Daniel Reinhardt
 3 reflects that “[w]e are of the same mindset. It would be gratifying to see every distributor with a local

 4 presence make a unified statement on the AZDA’s ill-conceived idea” to endorse SourceOne.

 5 Reinhardt confirms in that communication that “we will be pulling our sponsorship and attendance

 6 of the state meeting” and Wade confirms that they are “looking at pulling our sponsorship.” Wade

 7 also confirms that he “know[s] that Patterson, Schein and Benco boycotted the Texas Dental

 8 Association meeting this year after the TDA did the same thing and wanted to see if we could create

 9 the same message here in AZ.”

10          69.     On July 30, 2014, Benco’s Wade wrote about the AZDA boycott to Brian Goslee of
11 Dentsply, a dental manufacturer, writing: “I have communicated with our competition at Schein and

12 Patterson and we are all of the same mind that we will not be supporting a competitor’s [AZDA’s]

13 meeting next year.”

14          70.     And on August 1, 2014, a Benco email discussing the boycott of the AZDA’s 2015
15 trade show notes that Benco is “extremely disappointed that the AZDA has decided to directly

16 compete with Benco and our fellow distributors,” and that Benco is “not alone in evaluating [its]

17 participation in AZDA events. Both Patterson and Schein leadership have expressed that they will

18 also review participation if the AZDA continues to” affiliate with SourceOne.

19          71.     Indeed, six months before Defendants’ group boycott of the TDA’s annual
20 conference—and also months before the TDA itself learned that the three Defendants (as well as

21 those manufacturers over which Defendants exercise influence) would not be attending—a sales

22 representative from Tuttnauer, a manufacturer of dental vacuums and other products, visited Archer.

23 This sales representative informed Archer that Defendants had agreed to boycott the TDA’s event and

24 that Tuttnauer and other manufacturers intended to join the boycott as a result of pressure from the

25 Defendants, and encouraged Archer to boycott the event as well. The Tuttnauer representative

26 specifically mentioned that the planned boycott was in reaction to the TDA’s affiliation with

27 SourceOne. Archer declined to participate in the boycott and attended the TDA’s event.

28                                                     14
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 16 of 30



 1          72.     There is no pro-competitive justification for the group boycott by Defendants in aid of
 2 their price and margin fixing. In particular, Defendants forfeited substantial deposits at state dental

 3 association conferences. As Benco’s Managing Director Rick Cohen publicly stated with regard to

 4 the importance of such trade shows: “not attending trade shows is not an option for us” because it

 5 would risk losing customers to attending distributors. This is why it was necessary for Defendants to

 6 boycott as a group. If they collectively agreed not to attend, none would lose business to the other and

 7 the business risk from the boycott diminished dramatically.

 8                             Boycott Target: Discounter Archer & White
 9          73.     From 2004 until 2008, Archer and its joint-venture partner Dynamic were relatively
10 small distributors (contrasted to Defendants), but nonetheless sold nationwide, selling to 16,000

11 customers and earning millions of dollars in revenue annually. They offered equal or superior service,

12 at markedly lower prices, causing a Schein employee to quip that the Defendants looked like “idiots”

13 when they tried to compete against Archer using their collusive pricing. Jack Powers of Burkhart

14 confided to Archer’s Skip Pettus that Dynamic had hurt Henry Schein and Patterson at the national

15 level. In fact, dating back to 1997, Archer had been told by Mark Mlotek, Schein’s then in-house

16 counsel, that if Archer refused to sell the business to Schein, Schein would put it out of business.

17          74.     By 2008 the Defendants’ group boycott had put Dynamic out of business. Its boycott
18 also had substantially impaired the ability of Archer to sell multiple lines of products or to compete

19 effectively against the Defendants on a national level.

20          75.     In June of 2008, suffering from the Defendants’ group boycott, an Archer sales
21 representative, Skip Pettus, met with Henry Schein’s Mark Lowery and Burkhart’s Jack Powers. In

22 that meeting, Pettus learned of the Defendants’ long-standing price fixing conspiracy. Messrs.

23 Lowery and Powers offered to end the group boycott of Archer if Archer agreed to maintain margins

24 on their sales of dental products between 32% and 34%, the margins agreed upon by the conspirators.

25          76.     During this meeting, Schein’s Lowery suggested to Archer’s Pettus that if Archer
26 “took price out of the equation, you know, you’d probably get along with more of the local people.”

27 He did not want to get beat on a sale “because of price” and that “I’d like to think I know where …

28                                                     15
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 17 of 30



 1 Jack [of Burkhart] is going to come in at [on price].” Lowery “consider[ed] Jack a good competitor.

 2 I like Jack.” Lowery added, “[e]ven your vendors [manufacturers] that you do have, I think you’ll get

 3 to maintain better relationships with them if you don’t drop your drawers [offer low prices],” and that

 4 “if I’m not going to do it [enforce the boycott], they’re going to put somebody else in my place to do

 5 it [enforce the boycott].”

 6           77.     Urging Archer to raise prices, Schein’s Lowery queried, “Are you making money over
 7 there? . . . I mean, if you are making money, I’m going to say you probably thought you were going

 8 to make more money than what you’re making.”

 9           78.     Archer’s Pettus pointedly asked what he had to do to “get along” with Defendants, to
10 “get to a professional level” or be “accepted into the market” “just like a [Burkhart] or a Patterson is.”

11 Lowery reiterated that Archer’s low pricing, or “drawer dropping,” was the problem:
         . . . [W] all have the ability to drop our drawers. You know we do. But . . . that’s part
12
         of . . . the mutual respect with Jack . . . We all want to make a living. We . . . all . . .
13       are going to sell . . . at a good price where we all get paid.

14

15           79.     Schein’s Lowery also acknowledged the Defendants price fixing collusion where they

16 would not undercut one another’s prices: “If [customers] are price-checking you, that’s the time to

17 drop your drawers, . . . [but] that obviously muddies up the water . . . so, you know, I know probably

18 Jack [of Burkhart] won’t . . . drop his drawers]. I think that’s just keeping the integrity of the margins

19 [prices]. . . . If they want [us] to sell without [high] margin [prices], I’m not even going to price it

20 out.” Confirming Lowery’s intentions, Archer’s Pettus replied: “What I’m hearing you say from a

21 company standpoint, . . . [our] margins [have] got to be better [higher], especially on equipment.”

22 Lowery responded, “Yeah, . . . that seems to be the Achilles heel.” Pettus confirmed: “[our] [l]ow

23 margins on [dental] equipment?” Lowery responded, “Yeah.”

24           80.     As to Archer’s intention to reinsert itself in the relevant distribution market as a full-

25 service, nationwide dealer if the Defendants’ boycott ended, Lowery asked: “Are you, are you still

26 trying to be a full-service dealer? . . . You’ve got to have the full [line]?” Pettus answered, “I’ve got

27 to have the full lines or, I - I mean . . . it doesn’t work.”

28                                                       16
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 18 of 30



 1           81.     The conversation then became more pointed. Archer’s Pettus asked: “Let me just cut
 2 right to the . . . chase . . . there’s indicators by . . . manufacturers that . . . there’s been direct talk from

 3 [Schein] and others of: Hey, we just don’t want him [Archer] in existence. Don’t open him. Don’t do

 4 whatever. If [Archer] raise[s] our prices, can we get relief from that? . . . If I raise my margins on

 5 equipment to an acceptable level . . . can there be relief?” Schein’s Lowery responded, “What . . . we

 6 don’t want to do is come across [as] dictating the price to the end user. That will get us in a lawsuit.

 7 Guarantee it. But you know, a couple things. One is I think when everyone plays on the same field,

 8 it makes things a lot easier.”

 9           82.     Despite Lowery’s concern that discussion of pricing was guaranteed to get Defendants
10 into a lawsuit, that is precisely what he proceeded to do for the remainder of the conversation.

11           83.     Describing his discussion with the manufacturer Dental EZ about supplying Archer,
12 Lowery recalled “whatever you’re doing over there [with Archer’s margins] make sure you’re doing

13 the same thing here. Because if you’re going to be off, I’m going to know about it and you know,

14 that’s not going to fly. And that’s when I’ll shoot that up to corporate. But if we’re all on the same

15 playing field [charging the same margins], I said, we’re cool.”

16           84.     Lowrey then described how he wanted Archer to fall in line with the collusive pricing:
17 “If we’re both quoting a deal, let’s make sure that we’re both getting the same thing. . . . And you’re

18 selling it, if you’re not going to be selling it, Jack [Burkhart] is going to be selling it, [or] Patterson’s

19 going to be selling it. . . . but I just want to make sure we’re all on the same page. . . . Will my reps

20 continue to call on your accounts? Absolutely. Will you continue to call on mine? Absolutely. But

21 we know that the customer is making a decision based upon who they want to do business with -- not

22 because we’re slugging it out and killing each other on margins [prices].”

23           85.     Lowrey described Defendants as “the cool crowd,” that it was “like high school” and
24 that when Archer came on the scene, “[w]e’[d] already made our friends -- and you’re not part of the

25 cool crowd. We’re the cool crowd.”

26           86.     Archer’s Pettus responded: “That’s why I wanted to come in today and say: Okay,
27 what can I do to where I’m not going to have to take a step back, to where I can continue to do

28                                                         17
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 19 of 30



 1 [business in the market].” Lowery responded that he “th[ought] you got your answer on that. . . . Let’s

 2 play on the same field. . . . We can play ball together.”

 3          87.     Pettus asked whether “if I focus on that, if I maintain margins high, can I . . . rest
 4 assured that we’re,” and Lowery interrupted “[l]et’s all just, you know, have the same goal in mind.

 5 . . . So that way it takes us out of the loop as far as slugging it out [on margins], and the doctor gets it

 6 for the same price no matter who they buy it from.”

 7          88.     Questioning what the “same price” was, Pettus noted, “I don’t know what’s good and
 8 what’s bad,” but before he could finish Lowery again interrupted, “North of 32 [percent margins].”

 9 Surprised by the high number, Pettus responded, “Really?” Mr. Lowery: “Yeah.”

10          89.     Pettus then asked “[i]f I’m buying at the same as you’re buying and we’re going up
11 competitively against people not against price, I need to be north of 32 every time?” Lowery’s

12 response confirmed the breadth and scope of the conspiracy: “You know, unanimously across the

13 industry, as long as I’ve been in the dental business -- 32 -- and I know guys that actually get 34 on

14 stuff . . . but you know, generally speaking, you know, 32 is always good . . . If you get 32 . . .

15 everyone is going to get paid on it . . . I think if you get down [to] 28, we all don’t make a lot.” He

16 reiterated the ubiquity of the price fixing conspiracy among Defendants: “that’s where we play ball

17 at.”

18          90.     Acknowledging the price discipline that Archer imposes on Defendants absent the
19 Defendants’ group boycott, Lowery admitted: “You know, 34? You know, if you get shopped [price

20 checked] on [34] from Dynamic Dental, gets…your head handed to you [by the customer], you look

21 like an idiot. . . . Now add those numbers up. 25 [percent margins]? I won’t even freaking touch it.”

22          91.     The propensity of dental practices to price check, and the fear of getting “your head
23 handed to you” if your prices were out of line with the competition, highlights not only the

24 competitive threat posed by distributors like Archer, which offered discounted margins ranging from

25 15% to 25%, but also that the Defendants’ price fixing would be ineffective absent the participation

26 of the major distributors.

27          92.     In another conversation between Archer’s Pettus and Burkhart’s Jack Powers on or
28                                                       18
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 20 of 30



 1 about June 2008, Powers acknowledged the illegality of the price fixing conspiracy, saying that

 2 discussing margins makes him “uncomfortable,” noting that “it’s a funny country that we’re living in

 3 right now, different country, with some laws and things like that, you know, about competitors getting

 4 together.”

 5          93.     Demonstrating the high level of familiarity and cooperation between Defendants,
 6 Powers described their relationship with one another as follows: “I think we trust each other” and that

 7 “all of these people could . . . call and ask for a favor and . . . I don’t, I can’t even remember turning

 8 one of them down.”

 9                               Other Boycott Targets Including Amazon
10          94.     Defendants also boycotted other distribution competitors, perhaps most importantly,
11 Amazon, thwarting their efforts to establish or sustain themselves on a nationwide basis. The nation’s

12 largest and most successful on-line retailer, Amazon is ideally positioned to purchase and supply

13 dental supplies at low cost and had begun to make inroads in the relevant distribution market.

14          95.     In a February 14, 2014 email, Schein described the competitive threat posed by
15 Amazon: “Amazon is a freight train that will drive down margins and within 18-24 months, at the

16 most, Team Schein will have to adapt or huge layoffs will occur.”

17          96.     In response to this threat, Defendants agreed, as they did in response to competitive
18 threats from Archer and SourceOne, to boycott manufacturers supplying Amazon. In 2015, soon after,

19 at a large dental supply distributor conference held in Chicago, Defendants informed many of the

20 manufacturers in attendance, including 3M, that if they sold to Amazon, Defendants would cut them

21 off. Many major manufacturers acquiesced to the threats and refused to sell to Amazon

22          97.     Further, as part of the group boycott, Defendants threatened to cut off several online
23 sites for medical supply sales unless they agreed not to resell to dental offices. For instance, Schein

24 and Patterson sell some products that are used both by medical offices and dental offices. These cross-

25 over products can be obtained through online discounters for medical offices. However, as part of the

26 group boycott these online discounters are specifically forbidden to sell the exact same products to

27 dental practices. The websites require purchasers to certify that they are not dental offices in order to

28                                                      19
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 21 of 30



 1 be allowed to buy these products. There is no rational or efficiency justification for these sales

 2 restrictions.

 3
                                 “NO POACHING” MARKET DIVISION
 4                                    IN AID OF PRICE FIXING
 5          98.     In furtherance of the Defendants’ price collusion, they agree not to actively recruit or
 6 “poach” one another’s sales representatives. C ompetition for sales to dental practices is relationship

 7 driven. Defendants’ sales representatives build strong business and personal relationships with their

 8 dental practices, so the loss of a sales representative to another Defendant exposes the sales

 9 representative’s former employer to potential lost sales. Accordingly, the Defendants agree not to

10 actively recruit or poach one another’s sales representatives. To enforce this agreement, Defendants

11 monitor and communicate about one another’s hiring of sales representatives to ensure compliance.

12 For example, in February and March of 2012, the President of Schein and a Managing Director of

13 Benco exchanged text messages regarding Benco’s hiring of a former Schein sales representative. On

14 March 2, 2012, the Benco Director texted, “[y]ou asked me to let you know re [the employee]. We

15 are hiring her, starts next week.” In a later message, the Benco Director wrote:

16
            We agreed that she would sit even though she didn’t have a contract. And she did sit,
17
            even longer than the agreement says. We never talked about whether she counts
18          toward the limit. You fired her, we didn’t recruit her.

19

20          99.     The no-poaching agreement has been described in the industry by dental

21 manufacturers, as well as by a representative of Benco, as an ongoing “gentlemen’s agreement.”

22          100.    The no-poaching agreement bolsters the efficacy of price collusion by reducing

23 competition for sales to dental practices. It also helps effect a division of the relevant market to help

24 suppress competition among Defendants for books of business.

25                                      HARM TO COMPETITION

26          101.    Throughout the Class Period, members of the proposed California Class of Dental

27 Purchasers have purchased dental services from California dental practices directly purchasing dental

28                                                     20
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
         Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 22 of 30



 1 supplies from Defendants. As a result of the Defendants’ price fixing, and their boycotting conduct

 2 in aid of this collusion, Defendants have charged prices for dental supplies substantially above

 3 competitive levels to dental practices, which in turn have passed the overcharges, all or in part, to the

 4 members of the California Class.

 5          102.    Defendants’ conduct has impaired discounting distributors such as SourceOne and
 6 Amazon, which offer distribution platforms on a nationwide basis at substantially lower prices.

 7 Absent the group boycott, these entities would have disciplined Defendants’ collusive pricing and

 8 caused prices to dental practices for dental supplies to fall precipitously, and these practices would

 9 have reduced their costs and thus their bills for dental services to members of the proposed Class.

10 Defendants’ losses of market share would have compelled them to drop their prices to dental practices

11 to competitive levels and this would have prevented the pass-on of antitrust price injury to members

12 of the Class.

13          103.    The anticompetitive impact of Defendants’ price-fixing and harm to competition are
14 readily apparent in Defendants’ steadily increasing prices in the face of static demand for dental

15 supplies. As demonstrated in Figure 1, below, Defendants have raised prices in virtual lock step every

16 year since at least 2005, including in 2009 when one of the most uncertain economic times since the

17 Great Depression caused dental patients to defer dental expenses and demand for dental services

18 declined by 2%.

19

20

21

22

23

24

25

26

27

28                                                     21
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
         Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 23 of 30



 1              Figure 1: Changes in Dental Supplies Demand Versus Distributor List Prices
 2

 3                                                        6%

 4                            5%
                                                                 5%
                         4%                                                       5%        5% 5%
 5                                                                         4%
 6                                    3% 4% 4%
                                                     3%                                3%
 7

 8
                                                                      1%
 9

10
                      2009               2010             2011             2012             2013
11

12

13                 -2%

14

15          104.   Defendants enjoy substantial net profit margins, with Patterson reaching a high of 11%
16 in 2010 and 2011. These high net profit margins contrast sharply with the observed profit margins in

17 other medical distribution sectors. For example, profit margins for the “big three” pharmaceutical

18 distributors in the United States (McKesson, Cardinal Health, and AmerisourceBergen) range from

19 0.2% to 1.5% and the most recent quarterly profit margins are between 0.9% and 1.37%.

20          105.   Accordingly, Defendants have been a material cause of harm to competition and
21 antitrust price injury inflicted on dental practices and members of the Class.

22          106.   Their conduct has also harmed competition by reducing choice for dental practices in
23 the relevant distribution market and diminished innovation for dental supply distribution. There are

24 no legitimate, non-pretextual, procompetitive justifications for Defendants’ anticompetitive conduct

25 and, even if there were, there are less restrictive means of achieving those purported procompetitive

26 effects. To the extent that Defendants’ anticompetitive conduct has any cognizable procompetitive

27 effects, they are substantially outweighed by the anticompetitive effects.

28                                                      22
                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                 NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 24 of 30



 1          107.    The Defendants’ anticompetitive conduct is continuing, and so are the overcharges
 2 suffered by members of the Class.

 3                                  FRAUDULENT CONCEALMENT
 4          108.    Dental practices and members of the Class, through the exercise of reasonable
 5 diligence, could not have discovered Defendants’ wrongful conduct or the resulting antitrust injury

 6 any sooner, because Defendants fraudulently concealed and affirmatively misled dental practices as

 7 to their conduct and the resulting anticompetitive impact on prices paid by these practices and

 8 members of the Classes.

 9          109.    By its very nature, the success of a conspiracy has depended on the conspirators’
10 concealment of its existence. Recognizing both the illegality of the conspiracy and the need to

11 disguise its existence, un-named co-conspirator distributor Burkhart in the person of Jack Powers told

12 Schein’s Mark Lowery and Dynamic’s Skip Pettus in 2008 that they “have to be very careful, if a

13 customer doesn’t like us, they could have us all up on price fixing. . . . Price fixing or—or somebody

14 complaining about getting together as a group and saying: Okay, well, we’re going to hold to a certain

15 margin.”

16          110.    Archer’s August 31, 2012 lawsuit was the first publicly-available information that
17 Schein had participated in an anticompetitive conspiracy.

18          111.    A complaint by the Texas Attorney General filed in April 2015 was the first publicly-
19 available information that Benco had participated in an anticompetitive conspiracy.

20          112.    SourceOne’s September 2015 complaint was the first publicly-available information
21 that Patterson had participated in an anticompetitive conspiracy.

22          113.    Dental practices and members of the Class could not through reasonable diligence
23 have discovered the anticompetitive conspiracy at an earlier time due to the inherently self-concealing

24 nature of the conduct as well as Defendants’ efforts to conceal their conduct.

25          114.    As the Texas Attorney General has alleged, Benco and its conspirators’ employees
26 “interact regularly in person, at various social gatherings, and industry or trade association meetings,

27 and remotely, through company email, personal email, personal cell phone calls, company cell phone

28                                                     23
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 25 of 30



 1 calls, and text messaging,” providing them the opportunity, which they exercised, to conspire without

 2 detection. For example, the President of Schein and a Managing Director of Benco communicate

 3 regularly via text message and in-person meetings.

 4          115.    Defendants are careful to conceal their conspiracy. In an April 6, 2015 email, a Schein
 5 employee wrote to a Benco employee: “My personal email is [redacted]@hotmail.com. Let’s take

 6 this conversation there.” And in a July 21, 2014 email chain between Patterson and Benco discussing

 7 “pulling [their] sponsorship and attendance of the [Arizona] state meeting” as a result of the AZDA’s

 8 affiliation with SourceOne, Patterson’s Daniel Reinhardt concludes: “Please discuss [this] live and

 9 no further emails.” Patterson’s Dave Misiak gave a similar instruction to Patterson employees on the

10 same day: “Please discuss live and no emails on this topic.”

11          116.    In 2008, a Schein manager gave instructions to keep their price-fixing secret, “to make
12 it invisible with the customer because we don’t want to compromise that end of it and make it look

13 like we are . . . having a big conspiracy going on.” On September 30, 2013, shortly before the boycott

14 of the TDA, Schein’s President Tim Sullivan requested that Patterson’s CEO Scott Anderson call him

15 directly. Patterson wrote to a manufacturer in an October 25, 2013 email, “Sometimes these fights

16 are better behind closed doors and not with the sales force knowing.”

17          117.    There is no conceivable way dental practices and members of the Classes, through the
18 exercise of reasonable diligence, could have gained knowledge of conspiratorial conduct undertaken

19 through business email, personal email, text messages, and phone conversations --with the stated

20 intent of keeping the cartel “invisible [to] the customer.” Defendants falsely reported to dental

21 practices that the price increases were the result of increasing “shipping costs.” Also, Defendants used

22 code words, even among themselves, to describe their price fixing scheme, such as “keeping the

23 integrity of the margins.”

24                                   CLASS ACTION ALLEGATIONS
25                                 California Class of Dental Purchasers
26          118.    Plaintiff brings this class action on behalf of the following class (the “California Class
27 of Dental Purchasers”):

28                                                      24
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
         Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 26 of 30



 1            Plaintiff represents a Class of all persons residing in California purchasing and/or
 2            reimbursing for dental services from California dental practices on or after August
 3            31, 2012.
 4            Excluded from the class are employees of Defendants or its affiliates, the Presiding
 5            Judge and employees of this Court, as well any Appellate Judges reviewing any
 6            findings in this matter and any employees of the Appellate Court.
 7         119.   Prosecution of the claims of the Class as a class action is appropriate under Fed. R.
 8 Civ. P. 23(a) because:

 9            (a) The number of persons in the Class is in the millions, and the members of the
10            Class are therefore so numerous that joinder of all members of the Class is
11            impracticable. Joinder also is impracticable because of the geographic diversity of
12            the members of the Class, the need to expedite judicial relief, and the Plaintiff’s
13            lack of knowledge of the identity and addresses of all members of the Class.
14            (b) There are numerous questions of law and fact arising from the pattern of
15            conspirators’ restraint of trade which are common to the members of the Class.
16            These include, but are not limited to, common issues as to (1) whether the
17            Defendants have engaged in per se restraint of trade; and (2) whether this conduct,
18            taken as a whole, has materially caused antitrust price injury to be inflicted
19            indirectly on members of the Class.
20            (c) The claims of the Plaintiff are typical of the claims of the members of the Class
21            and fairly encompass the claims of the members of the Class. The Plaintiff and the
22            members of the Class are similarly or identically harmed by the same systematic
23            and pervasive concerted action.
24            (d) The Plaintiff and Plaintiffs’ counsel will fairly and adequately protect the
25            interests of the members of the Class. There are no material conflicts between the
26            claims of the Plaintiff and the members of the Class that would make class
27            certification inappropriate. Counsel for the Class will vigorously assert the claims
28                                                   25
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
          Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 27 of 30



 1              of the Plaintiff and the other members of the Class.
 2          120.    In addition, the prosecution of the claims of the Class as a class action pursuant to
 3 Rule 23(b)(3) is appropriate because:

 4              (a) Questions of law or fact common to the members of the Class predominate
 5              over any questions affecting only its individual members; and
 6              (b) A class action is superior to other methods for the fair and efficient resolution
 7              of the controversy.
 8                                         CLAIMS FOR RELIEF
 9                                      FIRST CAUSE OF ACTION
10                         Violation of Cal. Bus. and Prof. Code §§ 16720 et seq.
11                                          [The Cartwright Act]
12          121.    Plaintiff incorporates by reference the foregoing allegations set forth above as if fully
13 set forth herein.

14          122.    Defendants’ conduct in engaging in combinations of capital, skill and acts with others
15 with the intent, purpose and effect of carrying out restrictions in trade and commerce; increasing the

16 price and limiting and reducing the supply of dental supplies; and restraining trade and preventing

17 competition in the relevant markets for the United States relevant market for the distribution of dental

18 supplies is a per se restraint of trade in violation of the Cartwright Act.

19          123.    As a result of Defendants’ unlawful conduct, competition has been harmed and
20 members of the California Class of Dental Purchasers have suffered indirect antitrust price injury in

21 their business or property and have been deprived of the benefits of competition.

22          124.    Plaintiff is entitled to treble damages and an injunction against Defendants preventing
23 and restraining the continuing violations alleged herein.

24                                     SECOND CAUSE OF ACTION
25                         Violation of Cal. Bus. and Prof. Code §§ 17200 et seq.
26                                        [Unfair Competition Act]
27          125.    Plaintiff incorporates by reference the foregoing allegations set forth above as if fully
28                                                      26
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
         Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 28 of 30



 1 set forth herein.

 2          126.   Defendants’ conduct in engaging in combinations of capital, skill and acts with others
 3 with the intent, purpose and effect of carrying out restrictions in trade and commerce; increasing the

 4 price and limiting and reducing the supply of dental supplies; and restraining trade and preventing

 5 competition in the relevant markets for the United States relevant market for the distribution of dental

 6 supplies constitutes unfair competition and unlawful and unfair business acts and practices within the

 7 meaning of California Business and Professions Code § 17200.

 8          127.   As a result of Defendants’ violations of Business and Professions Code § 17200,
 9 Defendants have unjustly enriched themselves at the expense of Class members identified

10 hereinabove. Defendants’ unjust enrichment continues to accrue as it continues to engage in its

11 unlawful business and unfair acts and practices.

12          128.   To prevent their unjust enrichment, Defendants should be required pursuant to
13 Business and Professions Code §§ 17203 and 17204 to disgorge their illegal gains for the purpose of

14 making full restitution to all injured class members identified hereinabove. Defendants should also

15 be permanently enjoined from continuing their violations of Business and Professions Code §17200.

16                                       RELIEF REQUESTED
17           WHEREFORE, Plaintiff prays that:
18          A.     This Court declare that Defendants have engaged in combinations of capital, skill and
19 acts with many others constituting a trust for the purpose of acquiring and perpetuating their per se

20 restraint of trade of the relevant market, creating and carrying out restrictions in trade or commerce,

21 limiting and reducing the production and increasing the price of merchandise or a commodity, and

22 preventing competition in the manufacture, transportation, sale or purchase of merchandise, products,

23 or a commodity, in violation of the Cartwright Act (California Business and Professions Code §§

24 16720 et seq.) and unfair competition and unlawful and unfair business acts and practices in violation

25 of the California Unfair Competition Act (California Business and Professions Code §§ 17200 et

26 seq.);

27          B.     This Court permanently enjoin Defendants and its agents and employees from
28                                                     27
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
         Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 29 of 30



 1 continuing their unlawful acts set forth herein;

 2          C.      Plaintiff and the members of the California Class of Purchasers of Dental Services
 3 recover their actual damages, in an amount to be determined at trial, and threefold the damages they

 4 have sustained and will have sustained as a result of the violations alleged here, pursuant to California

 5 Business and Professions Code § 16750;

 6          D.      This Court order Defendants to make full restitution to the Class members who have
 7 been and continue to be injured by Defendants’ unjust enrichment in violation of § 17200, pursuant

 8 to Business and Professions Code § 17203 and § 17204;

 9          E.      Plaintiff and the members of the Class recover their reasonable attorneys’ fees and
10 costs of suit; and

11          F.      Plaintiff and the members of the Class recover pre-judgment and post-judgment
12 interest on the above sums at the rate allowed by law.

13                                      JURY TRIAL DEMANDED
14          Plaintiff demands a trial by jury of all claims alleged herein so triable.
15   Dated: October 9, 2018                        Respectfully submitted,
16                                                 SCHNEIDER WALLACE
                                                   COTTRELL KONECKY
17
                                                   WOTKYNS LLP
18                                                 By: /s/ Jason H. Kim
                                                   Jason H. Kim
19                                                 Todd M. Schneider
                                                   2000 Powell Street
20                                                 Suite 1400
                                                   Emeryville, CA 94608
21
                                                   Telephone: (415) 421-7100
22                                                 Fax: (415) 421-7105

23                                                 jhkim@schneiderwallace.com
                                                   tschneider@schneiderwallace.com
24

25

26

27

28                                                      28
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
     Case 4:18-cv-06183-JSW Document 1 Filed 10/09/18 Page 30 of 30



                                       BERRY LAW PLLC
 1                                     R. Stephen Berry (to be admitted pro hac vice)
 2                                     1100 Connecticut Avenue, NW
                                       Suite 645
 3                                     Washington, DC 20036
                                       Telephone: (202) 296-3020
 4                                     Fax: (202) 296-3038
                                       sberry@berrylawpllc.com
 5

 6
                                       Attorneys for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         29
                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                    NATHANIEL DYLAN KRAMER V. HENRY SCHEIN, INC., ET AL.
